 AIABAMA      AGGREGATE
                      INC                                                                                               TAxEs                              current                    YrD3 O
                                                                                                                                                                                           - O
                                                                                                                                                                                             - 2
     DonnaM. Lea      PAV                                                                     Curenl                                                                                           -
          4703CountyRoad35                      Salary                                          961 54     45,19238     Federalln@meTax                         18.08             t,623.54-
                                                                                                                        SocialSecurity                          5962              2 , 8 0 19 3
          Hanceville
                                                                                                                        l\redi€re                               13 94               655 29
          AL 35077
                                                                                                                        AL ln@meT€x                             35 54             1,67630




                                                                                                                        DEDUCTIONS                         Current                     YTD
          AlabamaAggregate,Inc.
          29 CharlieBrownLane
          PellCity
                                                OTHERPAY./                                    Current            YTD
          AL.35125




          Pay Period                                                                                                    SUMMARY                            Current                    YTD
          11t12t2018- 11t18DO18                 BENEFITS                                        ljsed     Available                                          $96154             545.192
                                                                                                                        Taxes                                $ 1 2 71 8          $ 6 . 8 0 71
          Pay Oate
                                                                                                                        Deductions                              $ooo                   $o
          11t23t2014
                                                                                                                        N E TP A Y :                                           $834.36
           MEMO:




PRODUCTSSLT.IO3      USE WITH 91663 ENVELOPE             OeluxeCorporalion 1-800-328-0304or M.deluxe.cotr/shop
                                                                                                                                                                                  O urrorruroof
                                                                                                                                          D 1 3 B C l C r l l K D K C r . 1 ?04 i ? c l a i 9 4 9 - 5 A i




 ALAF"AIfiAAGGREGAT+IUG                                                  HoursRate current                    yrD      TAXES                             Current                     Yro3027
        4703CountyRoad35                       Salary                                          961 54     46 153 92    FederallncomeTax                       1 80 8            1 , 6 9 16 6
        Hanceville                                                                                                     SocialSeerity                          59 61             2,86154
                                                                                                                       Medi€re                                1 39 4              669 23
        AL 35077
                                                                                                                       AL IncomeTax                           35 54             1 , 7 1 18 4




                                                                                                                       DEDUCTIONS                        Current                     YTD
        Alabama Aggregate, Inc.
        29 Charlie Brwn Lane
         Pell City
                                               OTHERPAY                                      Current          YTD
        AL,35125




         Pay Period                                                                                                    SUMMARY                           Current                     YTD
                    - 111252018
         11| 19t?_018                          BENEFITS                                        Used      Available     Total Pay                           $96154             $46,153
                                                                                                                       Taxes                               512717               $6,934
         Pay Dale
                                                                                                                       Deductions                             $o 00                  so
         11t30t2014
                                                                                                                       NETPAY:                                               $834.37
         MEMO:




PRODUCTSSLT'I(x}     USE WITH 91663 ENVELOPE             DeluxeCorcoratlon 1-800-328-0304or M.deluxe.com/shoD
                                                                                                                                                                                  o           6784285700
                                                                                                                                                                                            '!919 -174-
                                                                                                                                          D 1 3 B C 1C H l l , i D r a si C ? 4 r 2 1 1 8




                      Case 19-81346-CRJ7                            Doc 5         Filed 04/30/19 Entered 04/30/19 15:41:08                                    Desc Main
                                                                                  Document     Page 1 of 2
  't' '-Do1nilttfr.AGGREGATEJIIC
'AIAEAI4A           --- --- -p-iv -                           H^,,ra                                                                                                             yrD3 0I7
               L;a                                            tt."r" , e,+6
                                                                       n"t" n,,rronr
                                                                            crrr                         \   TA.xEs        '.                          current
                                                                                                                                                       cul
                                     Satary                                         961.54    47,115.46      FederalIncomeTax                              1808             170€-74."
      47o3countyRoad35
                                                                                                             SocialSeority                                 59 62            2'921'16
      Hanceuile                                         \\                                                                                                                    aag.'tl
                                                                                                             M"di*r"                                       13.94          /
      AL, 35077                                                                                                                                                             1'74738
                                                                                                             AL ln@meTax                                   35 54




      AlabamaAggregate,Inc.
      29 CharlieBrwn Lane
      Pell City
                                      OTHERPAY                                    CufreNt
      AL, 35125




      Pay Perlod                                                                                             SUMMARY            ,,                     Current                   YTD
      11n6f2018 - 121O2t2014                                                        Used     Available       Total Pay                                  $961,54           $47,'115
                                                                                                             Tares                   '                  $1271a              $7,061
      Pay Date                                                                                               Deductions                                     $ooo
      12t07t2014
                                                                                                             NETPAY:
       MEMO:
                                                                                                                                                                        t834.36

                        /'

                   USEWfTH91663ENVELOPE       Deluxe Corporatlon 1-800-328-0304 or www.dElux6.com/shoP
PNODUCT
      SSLT1O3
                                                                                                                                                                               O
                                                                                                                                                                                              "Q*
                                                                                                                                                                  50 / 2 4 / 2 0 r A1 9 : 4 9 - 4 1 6 -
                                                                                                                                         D l 3 B C l C H I K D K Q1




                  Case 19-81346-CRJ7                   Doc 5         Filed 04/30/19 Entered 04/30/19 15:41:08                                           Desc Main
                                                                     Document     Page 2 of 2
